
	

113 S2083 IS: American Job Creation and Strategic Alliances LNG Act
U.S. Senate
2014-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2083
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2014
			Mr. Udall of Colorado (for himself and Mr. Begich) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To amend the Natural Gas Act to promote economic growth and job creation in the United States, to
			 strengthen strategic partnerships with allies of the United States, and
			 for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  American Job Creation and Strategic Alliances LNG Act.
		2.Expedited approval of exportation of natural gas to World Trade Organization member countriesSection 3(c) of the Natural Gas Act (15 U.S.C. 717b(c)) is amended—(1)by striking (c) For purposes and inserting the following:(c)Expedited application and approval process(1)Definition of World Trade Organization member countryIn this subsection, the term World Trade Organization member country has the meaning given the term WTO member country in section 2 of the Uruguay Round Agreements Act (19 U.S.C. 3501).(2)Expedited application and approval processFor purposes; and(2)in paragraph (2) (as so designated), by inserting ‘‘or to a World Trade Organization member
			 country’’ after trade in natural gas.3.Effective dateThe amendments made by section 2 shall apply to applications for the authorization to export
			 natural gas under section 3 of the Natural Gas Act (15  U.S.C. 717b) that
			 are pending on, or filed on or after, the date of enactment of this Act.
		
